                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:19-CR-10-2D



  UNITED STATES OF AMERICA

        v.                                                              ORDER

   RUFUS KENNETH WILLIAMS




        This matter came before the Court, upon motion filed by the Office of the Federal

Public Defender seeking a modification and correction of the previously signed proposed order. The

United States, through counsel, and the Supervising United States Probation Officer do not oppose

the motion.

        The Court concludes that the motion should be allowed.

        THEREFORE, it is hereby ordered that the terms of Mr. Williams supervision be modified

such that he serve a period of six (6) months "home detention" in lieu of six months of "home

incarceration.''

        SO ORDERED.

        This _LL day of February, 2021.




                                                     J S C. DEVER III
                                                     United States District Judge




             Case 5:19-cr-00010-D Document 121 Filed 02/12/21 Page 1 of 1
